

114 S1711 IS: To provide for a temporary safe harbor from the enforcement of integrated disclosure requirements for mortgage loan transactions under the Real Estate Settlement Procedures Act of 1974 and the Truth in Lending Act, and for other purposes.
U.S. Senate
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1711IN THE SENATE OF THE UNITED STATESJuly 7, 2015Mr. Scott (for himself, Mr. Donnelly, Mr. Crapo, Mrs. Shaheen, Mr. Heller, Mr. King, Mr. Rounds, Mr. Daines, Ms. Ayotte, Mr. Roberts, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide for a temporary safe harbor from the enforcement of integrated disclosure requirements
			 for mortgage loan transactions under the Real Estate Settlement Procedures
			 Act of 1974 and the Truth in Lending Act, and for other purposes.
	
 1.Enforcement safe harborThe integrated disclosure requirements for mortgage loan transactions under section 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)), section 105(b) of the Truth in Lending Act (15 U.S.C. 1604(b)), and regulations issued under such sections may not be enforced against any person until January 1, 2016, and no suit may be filed against any person for a violation of such requirements occurring before such date, so long as such person has made a good faith effort to comply with such requirements.